Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response to election and amendment filed on 01/18/2021.  Claims 16-20 have been withdrawn as not being elected, Claims 1-15 are currently pending and being examined.

Election/Restrictions
Applicant’s election without traverse of group I/II (corresponding to original claims 1-9 and amended claims 1-15) in the reply filed on 01/18/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 4, the recitation “on an forward side” is presumed to be --on a forward side -- for proper clarity.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
GAS TURBINE ENGINE WITH INTEGRAL COMBUSTION LINER AND TURBINE NOZZLE

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lip extending from the inner annulus contacting the combustor liner (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 10, recite “a maximum dimension greater than about 0.1 in (0.254cm)” and  “an angle… greater than about 32 degrees" respectively.  The recitation “greater than about” is not bounded at its upper limit and therefore includes any value (10, 50, 1000 or even larger values not supported by the original disclosure) greater than what is claimed.  However, the disclosure as originally filed does not have support for such large possible values.
Claim 11 depends from Claim 10 and is rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 line 3, the recitation “on a forward side” makes the claim indefinite because there is no proper frame of reference provided to determine in relation to which structural component/element a side is forward or aft ward.  Thus, it is unclear if the recitation “forward” refers in relation to a structural element of the claimed apparatus or to a gas flow direction of a fluid flowing through/along the claimed apparatus.  Appropriate correction is required.
Claim 2 recites “a maximum dimension” in line 2  makes the claim indefinite because no frame of reference was provided to determine in relation to what structural component is the dimension being measured.  Thus, it is unclear if the recitation “dimension” refers to the a diameter or a radius of the injector ports or if the recitation refers only to a single dimension (X, Y, or Z) of the injector port.  In other words, only the X dimension is maximum but the Y and Z dimensions are minimum. Appropriate correction is required.
Claims 2 and 10, recite “greater than about". The claims are indefinite because “greater than about” is not bounded at its upper limit and therefore includes any value (10, 50, 1000 or even larger values not supported by the original disclosure) greater than what is claimed.  Further, the claims are indefinite because “about” implies that the value can actually be smaller (or respectively - greater) than the value claimed.   Appropriate correction is required (remove the term “greater than about” and replace it with the recitation “between X and Y” or “the maximum dimension is X in”
In Claims 9 and 15 line 1-2, the recitation “an aft end” makes the claim indefinite because no frame of reference was provided to define what is “aft” or “forward”.  Thus, it is unclear if the recitation “aft end” refers in relation to a structural element of the claimed apparatus or to a gas flow direction of a fluid flowing through/along the claimed apparatus.  Appropriate correction is required.
In Claim 11, the recitation “about” makes the claim indefinite because “about” implies that the value can actually be smaller (or respectively - greater) than the value claimed.   Appropriate correction is required (remove the term “about” and replace it with the recitation “the angle is between X and Y degrees” or “the angle is X degrees”).
Claim 3-8 and 12-15 depends from either Claim 1 or Claim 10 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Clemen (EP 3115691; US 2017/0009989 equivalent for English Translation) in view of Cheung et al. (US 2017/0045226).

    PNG
    media_image1.png
    473
    635
    media_image1.png
    Greyscale

Note: Independent claim 1 and dependent claim 3 are combined in the rejection below because both claims are related to the shape of the claimed port.

In regards to Independent Claim 1 and Dependent Claim 3, and with particular reference to Figure 4 shown immediately above, Clemen discloses a core engine article, comprising: 
(1, 2) defining a combustion chamber therein, the combustor liner including a plurality of injector ports 10; and 
a turbine nozzle (15, 16), the turbine nozzle including a plurality of airfoils 14; wherein the combustor liner (1, 2) and turbine nozzle (15, 16) are integral with one another (title states integrated combustion chamber and turbine vane ring; abstract; par. 35; par. 39).
Clemen is silent about the plurality of injector ports 10 having a shape that tapers to a corner on a forward side of the injector ports (claim 1), particularly a diamond-shaped (claim 3).
However, Clemen teaches the geometry (shape, size) of the injector ports 10 can be optimized (par 36 last 4 lines).
Cheung (particularly figure 6) teaches a gas turbine combustor liner 24 having a plurality of injector ports 42b having a shape that tapers to a corner on a forward side of the injector ports, that is, plural diamond-shape ports 42b.
Further, it has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Examiner notes that the instant application in par. 32 states that for the ports 32 “other shapes are contemplated” which seems to imply that the combustor liner will perform equally well with any shape of port. Thus, the particular configuration of the claimed port is not  significant as any other shape is contemplated.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/optimize the shape of the ports/openings in Clement to have a diamond-shape, as taught by Cheung, since  it has been held that the 
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Regarding dependent Claim 2, Clemen in view of Cheung teaches the invention as claimed and as disclosed above and Clemen further teaches that the geometry (shape, size/dimensions) of the injector ports 10 can be optimized (par 36 last 4 lines).  Clemen in view of Cheung above is silent wherein the plurality of injector ports have a maximum dimension (refer to 112b rejection above) greater than about 0.1 in (0.254 cm).
However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify/optimize the dimension of the ports in Clemen in view of Cheung to have a maximum dimension (in any direction) greater than about Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A). 
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Cheung et al. and in further view of Shrob et al. (US 5,317,864).
Clemen in view of Cheung teaches the invention as claimed and as disclosed above but is silent about comprising a webbing extending outward from the combustor liner along an extent of a periphery of the injector ports (claim 4) or the injector ports extend into the combustion chamber (claim 5).
Shrob teaches (particularly figures 1 and 2) a gas turbine combustor similar to Clemen and Cheung, comprising a plurality of injector ports (28, 30) each comprising a webbing extending outward from the combustor liner 24 along an extent of a periphery of the injector 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Clemen in view of Cheung with a plurality of injector ports each comprising a webbing extending outward from the combustor liner along an extent of a periphery of the injector ports and the injector ports extending into the combustion chamber, as taught by Shrod, in order to improve fuel atomization (col. 2 line 67 to col. 3 line 2 in Shrod).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Cheung et al. and in further view of Cunha et al. (US 2014/0096528).
Clemen in view of Cheung teaches the invention as claimed and as disclosed above but is silent about wherein an aft end of the combustor liner includes one or more scallops.
Cunha teaches (particularly figures 6 and 7) a gas turbine combustor similar to Clemen and Cheung wherein an aft end of the combustor liner includes one or more scallops 176 for accelerating the flow through the combustor liner to increase the cooling effectiveness of the combustor liner (par. 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Clemen in view of Cheung with scallops in an aft end of the combustor liner, as taught by Cunha, for accelerating the flow through the combustor liner to increase the cooling effectiveness of the combustor liner (par. 50 in Cunha).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Cheung et al. and in further view of Minkkinen et al. (US 4,844,692) and in further view of Kelly et al. (US 2018/0266328).
Clemen in view of Cheung teaches the invention as claimed and as disclosed above but is silent about wherein the airfoils are each arranged along an airfoil axis, and an angle a between the airfoil axis and a central axis of the core engine article is greater than about 32 degrees (claim 10) or wherein the angle a is about 45 degrees (claim 11).
Minkkinen teaches that  in gas turbine engines the vanes/airfoils 18 in the turbine nozzle serve to redirect the combustion gases into the turbine blades 22 for efficient energy conversion (col. 2 line 68 to col. 3 line 1). Further, Minkkinen teaches that the efficiency of a turbine section in a gas turbine engine is generally determined by how effectively the turbine can convert the kinetic energy from the hot gases exiting the combustions into shaft horsepower.
Kelly (particularly figure 6) teaches a variable vane system allows the efficiency and operation of a turbine to be adjusted while the turbine is in operation (par. 48).  In Kelly, the airfoils 50 are each arranged along an airfoil axis, and an angle a between the airfoil axis and a central axis of the core engine article is variable between 0 to 90 degrees in order to increase efficiency of a turbine (par. 48).
Therefore, the angle of an airfoil/vane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
In this case, the recognized result is that the efficiency of a turbine section can be adjusted while the turbine is in operation by adjusting the angle of the variable vanes. The angle 
Therefore, since the general conditions of the claim, the efficiency of a turbine section can be adjusted while the turbine is in operation by adjusting the angle of the variable vanes between 0 to 90 degrees were disclosed in the prior art by Minkinen and Kelly, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas turbine engine of Clemen in view of Cheung with variable turbine vanes wherein the angle is adjusted to greater than about 32 or 45 degrees or higher as taught by Minkinen and Kelly in order adjust the efficiency of a turbine section during operation (col. 2 line 68 to col. 3 line 1 in Minkinen; par. 48 in Kelly). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Cheung, Minkkinen and Kelly and in further view of Cunha et al. (US 2014/0096528).
Clemen in view of Cheung, Minkkinen and Kelly teaches the invention as claimed and as disclosed above but is silent about wherein an aft end of the combustor liner includes one or more scallops.
Cunha teaches (particularly figures 6 and 7) a gas turbine combustor similar to Clemen and Cheung wherein an aft end of the combustor liner includes one or more scallops 176 for accelerating the flow through the combustor liner to increase the cooling effectiveness of the combustor liner (par. 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Clemen in view of Cheung, Minkkinen for accelerating the flow through the combustor liner to increase the cooling effectiveness of the combustor liner (par. 50 in Cunha).

Allowable Subject Matter
Claims 6-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0167543; par. 20 teaches the combustor liner and nozzle integrated; 212 is a fuel injector; also a 103 rejection in a similar manner as the rejection of claim 1.

CN 108590859; figures 14, 15; also a 103 rejection in a similar manner as the rejection of claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.